      Case 5:20-cr-01549 Document 79 Filed on 01/19/21 in TXSD Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    LAREDO DIVISION

UNITED STATES OF AMERICA                        §
                                                §
       v.                                       §    CRIMINAL NO. 5:20-CR-01549-02
                                                §
MARIA LUISA GARZA-SALAZAR                       §


              FACTUAL STATEMENT IN SUPPORT OF PLEA AGREEMENT

       The United States of America, by and through Ryan K. Patrick, United States Attorney for

the Southern District of Texas and José Angel Moreno, Assistant United States Attorney, and the

defendant, MARIA LUISA GARZA-SALAZAR and the defendant’s counsel, hereby stipulate

as follows:

                                                I.

       If this case proceeded to trial, the United States of America would prove each element of

the offense beyond a reasonable doubt. The following facts, among others, would be offered to

establish the Defendant’s guilt:

                                               II.

       MARIA LUISA GARZA-SALAZAR, a.k.a. “MARI” (MARI) was an employee at

HERBARIO CORPUS CHRISTI on Corpus Christi Street in Laredo, Texas.

       On February 1, 2018, U.S. Fish and Wildlife Service Special Agents (SA), acting in an

undercover capacity, visited HERBARIO CORPUS CHRISTI and made contact with MARI.

The SAs asked about the hummingbird charms. MARI told the SAs she did not have any at the

time, but could probably get some later and they would cost twenty-five dollars ($25).

       On April 11, 2018, undercover agents visited HERBARIO CORPUS CHRISTI. Agents

again made contact with MARI and asked about the hummingbird charms. Again, MARI did not
      Case 5:20-cr-01549 Document 79 Filed on 01/19/21 in TXSD Page 2 of 6



have any chuparrosas available for purchase. She stated the supplier came from Mexico and were

not easy to get. MARI asked the Agents how many chuparrosas they wanted to buy, and they

replied fifty (50). SAs left an undercover phone number with MARI and ended the undercover

contact. At approximately 3:00 p.m., SAs received a phone call from MARI stating that she could

order the fifty (50) hummingbirds for them at twenty dollars ($20) each. She stated she could have

the birds by the following week. The SAs told her they would go by later that afternoon. SAs met

MARI at HERBARIO CORPUS CHRISTI. MARI stated that the birds would arrive on

Wednesday or Thursday of the following week. MARI stated that her supplier comes about once

a month from Mexico City. MARI also stated that she could supply large quantities of chuparrosas

to the SAs as she had sold seventy-five (75) chuparrosas to an individual two (2) weeks earlier.

SAs gave MARI $500.00 as a deposit for the order and received a receipt.

       On April 21, 2018, SAs received a call from MARI. She notified the SAs of delivery of

the fifty (50) chuparrosas they had ordered, and also offered an additional forty (40). SAs agreed

to buy an additional twenty (20) chuparrosas [a total of 70] from MARI. MARI also stated she

would not charge taxes. SAs then received a text message from MARI. Attached to the text

message were two (2) pictures of the prepared chuparrosas that were ordered on April 11, 2018.

SAs later received a voicemail from HERBARIO CORPUS CHRISTI inquiring if they liked the

pictures or needed anything else.

       On April 23, 2018, MARI contacted SAs via telephone to confirm delivery and pick up of

the chuparrosas. SA Rodriguez told MARI they would go by the following Thursday afternoon

[4-26-18]. On April 26, 2018, SAs visited HERBARIO CORPUS CHRISTI. SAs paid MARI

$900.00, the remainder of the agreed upon $1,400 for seventy (70) chuparrosas. SA Rodriguez

then counted the chuparrosas and ended the undercover contact. On May 17, 2018, and June 13,
      Case 5:20-cr-01549 Document 79 Filed on 01/19/21 in TXSD Page 3 of 6



2018, SAs received phone calls from MARI. The calls were to discuss future chuparosa purchases.

SAs thanked MARI for the offer, and told her they would let her know if their clients needed any

more, and that when they ordered it would probably be a big order again.

       On June 13, 2018, SAs visited HERBARIO CORPUS CHRISTI. They also discussed

possible future orders of chuparrosas. On July 9, 2018 SAs received a call from MARI and

discussed another order of hummingbirds and that maybe SAs could drop off a deposit for the

order. No exact number was discussed, but MARI mentioned that the quantity was not important

as long as SAs gave her about a week’s notice.   That afternoon, SAs visited MARI and bought

twenty-four (24) candles, seven (7) bottles of essential oil.    SAs asked if MARI has any

chuparrosas. She replied yes and retrieved a basket from behind the counter with fifteen (15)

chuparrosas. SAs bought the candles, oils, and fifteen (15) chuparrosas for $377.50. MARI told

SAs that if they could lend her some money, she could drop the price per bird (chuparrosas) by

two (2) or three (3) dollars. SAs told MARI that they could potentially have the money (loan

payoff) to lend to MARI by Friday or Monday. Mari asked SAs if she should prepare the new

orders of chuparrosas the same way she has been preparing them (with the bowtie, prayer and

package) and SAs said yes. MARI stated to SA Rodriguez that he must be careful because these

(the chuparrosas) are prohibited. SAs asked where the chuparrosas were originating from. MARI

stated that they came from Mexico - that is why they are so expensive, because they have to cross

from Mexico.

       On November 27, 2018, SAs received a text from MARI. She texted SAs, ‘ya llegaron’

(they have arrived). SAs later asked how many had arrived, and MARI responded that she would

check. On December 6, 2018, SAs visited HERBARIO CORPUS, and attempted to complete a

purchase of chuparrosas from MARI. Upon arrival at the store, Cecilia CASTANEDA, a.k.a.
      Case 5:20-cr-01549 Document 79 Filed on 01/19/21 in TXSD Page 4 of 6



“CECI” (the store owner) informed the SAs that MARI was in Houston, Texas, and would return

December 22, 2018. CECI stated that MARI took the hummingbirds with her and was preparing

them. SA Rodriguez then ended the undercover contact. A few minutes after leaving the store,

SAs received a call from MARI. MARI said that she had “them” in Houston and was “preparing”

them for the SAs. The SAs agreed to come back to Laredo in two (2) to three (3) weeks and pick

up the prepared chuparrosas. MARI stated she had eighty (80) chuparrosas and could have them

in Laredo the following Thursday; however, the SAs did not settled on a final number of

chuparrosas to purchase.

      SAs called MARI on January 22, 2019 regarding the purchase of the hummingbirds. MARI

stated she had 80 birds at the store, and it was agreed that the SA would purchase 25 birds at $20.00

each. MARI said she was in Houston but would call the store and speak to CECI to let her know

that they would be going by to purchase 25 birds. On January 23, 2019, SAs went to HERBARIO

CORPUS CHRISTI to pick up the 25 chuparrosas that had previously been ordered; however,

when the SAs arrived, neither CECI nor MARI were available. A young male employee told the

SA the birds were $25, so SA purchased only 20 birds for a total of $500.00. SAs later received a

call from MARI telling them that there had been a mix-up earlier that day. According to MARI, CECI

was not present at the store and the other sales people were not aware that the agent’s price for

hummingbirds was $20 and not $25. MARI said that the other 5 birds were at the store and were

ready for pick up.

       On March 6, 2019, SAs called MARI and asked if she could send the outstanding order of

five (5) chuparrosas ordered in December 2018 to an undercover P.O. Box address. MARI stated

that she was in Houston taking care of her grandchild but she could drop off the chuparrosas to the

SAs on her way through San Antonio. MARI explained that she has birds that she transported to
      Case 5:20-cr-01549 Document 79 Filed on 01/19/21 in TXSD Page 5 of 6



Houston for customers there and would have additional birds to drop off in San Antonio. The SAs

explained that the birds were really going to the cousin in Dallas, and it would be easier for MARI

to simply mail the birds to the P.O. Box address. MARI agreed and the SAs texted the address to

MARI.

       On April 29, 2019, the UC agent sent a text communication to MARI and asked how many

hummingbirds MARI could sell. MARI indicated she had sixty (60) plus the five (5) remaining

hummingbirds from a past order. MARI offered the hummingbirds at $20 each and indicated the

price was exclusively offered to the SAs. On April 30, 2019, the SAs asked if it was possible for

MARI to acquire twenty (20) more hummingbirds. On May 1, 2019, MARI indicated she had

requested the delivery of hummingbirds, but they would be delivered for a week. The SAs asked

how many hummingbirds MARI had to offer. MARI stated she had her provider count the

hummingbirds and there were only fifty-one (51) plus the five (5) extra hummingbirds. MARI

stated she ordered the extra hummingbirds for the SAs and had asked for twenty-nine (29) more

hummingbirds. The SAs reaffirmed the request for the extra twenty-nine (29) hummingbirds.

MARI indicated she placed the order, and that she should have them all by the next week. She

asked if the UC agent needed more or if that would satisfy the request.

       On May 8, 2019, SAs entered HERBARIO CORPUS CHRISTI and asked for CECI or

MARI. An older female employee said that CECI was out and MARI no longer worked there.

SAs waited for CECI to come back and brought fifty-six (56) chuparrosas for the SAs. CECI

counted out the birds and the SAs paid $1,020 for fifty-one (51) of them as she had previously

paid for the other five (5) chuparrosas. CECI stated the chuparrosas come from Mexico and the

supplier sends somebody to cross the birds at the Columbia Bridge as there is less chance for

inspection there as opposed to bridge “one” and “two”.
      Case 5:20-cr-01549 Document 79 Filed on 01/19/21 in TXSD Page 6 of 6



       Undercover Agents bought a total of 161 hummingbirds from MARI and CECI at

HERBARIO CORPUS CHRISTI at a cost of $3,295.00.

                                              III.

       Defendant, MARIA LUISA GARZA-SALAZAR, hereby confesses and judicially admits

that on or about April 26, 2018 through May 8, 2019 , she knowingly engaged in conduct that

involved the sale of wildlife, in violation of Title 16, United States Code, Sections 3372(a)(1),

3373(d)(1)(B), and Title 18, United States Code, Sections 3571(b)(3) and 2.



                                                     ____________________________________
                                                     MARIA LUISA GARZA-SALAZAR
                                                     Defendant


APPROVED:

       RYAN K. PATRICK
       UNITED STATES ATTORNEY
                                                     John S.          Digitally signed by John S. Paul
                                                                      DN: cn=John S. Paul, o, ou,
                                                                      email=john_paul@fd.org, c=US


By:    ____________________________
                                                     Paul             Date: 2021.01.19 09:52:19
                                                                      -06'00'
                                                      ____________________________
       José Angel Moreno                             John Samuel Paul
       Assistant United States Attorney              Attorney for Defendant
       Southern District of Texas
       Telephone: (956) 723-6523
       Email: Angel.Moreno@usdoj.gov
